Citation Nr: 1218597	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  07-16 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The case was remanded by the Board in July 2010 to afford the Veteran a VA medical examination and to obtain an opinion regarding any relationship between the Veteran's disability and service.  The examiner did not provide the requested opinions and the issue is remanded for compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the issue for further development in July 2010, requesting a VA examination and nexus opinion for any currently diagnosed disability.  The remand specifically requested a complete rationale for any opinion offered.  In determining whether the Veteran's diagnosed depressive disorder is related to service, the examiner noted that it is less likely than not related to service, but did not provide any rationale for his statement.  Although the Board regrets the need to further prolong or delay a final decision in this case, the Board must remand the case again to ensure RO compliance with the July 2010 remand.  See Stegall v. West, 11 Vet.App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  If possible, the claims file should be referred to the same examiner who conducted the September 2010 VA examination.  The examiner should extend his comments to include a rationale for his opinion that the Veteran's major depressive disorder is less likely than not related to service.  In providing his opinion, the examiner is asked to consider the Veteran's complaints of nervous trouble in 1972 and determine whether the Veteran's current symptoms are a continuation of his symptoms at separation from service.  

A complete rationale for any opinion offered should be provided.

2.  If it is not possible for the September 2010 VA examiner to review the file, the Veteran should be afforded a new VA examination.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should provide a diagnosis for any current psychiatric disability and clearly address the following:

a.)  For any current diagnosis of PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's PTSD is related to the claimed stressors.  In addition, the examiner should specifically state whether or not the underlying stressor is related to the Veteran's fear of hostile military or terrorist activity.  

b.)  As to any other psychiatric disability, to specifically include major depressive disorder, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's disability is causally or etiologically related to the Veteran's service.  The examiner should specifically consider and comment on the Veteran's 1972 claim for nervous trouble and determine if the Veteran's current disability is related to those complaints or a continuation of the same complaints from separation from service.  

A complete rationale should be given for any opinion provided.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for a psychiatric disability may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


